Title: From George Washington to Israel Shreve, 15 July 1785
From: Washington, George
To: Shreve, Israel



Sir,
Mt Vernon 15th July 1785.

Your letter of the 22d of June came safely to hand.
I have no Lands in the Western Country which I incline, at this time, to make actual sale of. Between the two Kanhawa’s on the banks of the Ohio, I hold (bounded by the river, & of rich bottom with good Mill Seats) about 10,000 Acres of as valuable land as any in that region; and on the Gt Kanhawa, from near the mouth upwards, I have about 30,000 acres more of equal quality with the first mentioned; all of which I have offered on Leases, for 21, 999, or 10 years, renewable forever, on encreasing rents; on certain conditions which were published in Claypoole’s paper in March or April of last year, & may easily be resorted to.
As I have not disposed of these lands yet, I presume the terms are thought too high; but as I know the situation & convenience of them, & that the quality of the soil is inferior to none in all the Western Territory, I do not incline to make any change in my terms, unless I am in a manner compelled to it by taxation, which (however inconvenient it may be to myself) I wish to see heavily laid on, that the Officers & Soldiers, & other public creditors may receive their just dues. I am &c.

G: Washington

